DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitations must be shown or the feature(s) canceled from the claim(s) and no new matter should be entered:
In re claim 5, “wherein the first door of the at least one first flap is in the second position and the at least one 10third door is in the open position when the Heating, Ventilation, and Air-Conditioning unit defining a recirculation air mode” (see discussion below, Specification – Page 8, lines 6-14 and FIG. 2B). 
In re claim 6, “wherein 5the first door of the at least one first flap is in the first position and the at last one third door is in the closed position when the Heating, Ventilation, and Air-Conditioning unit defining a fresh air mode” (see discussion below, Specification – Page 7, lines 27-34 and FIG. 2A)
In re claim 7, “wherein 10the first door of at least one first flap is in the first position, the second door of the at least one first flap is in the third position and the at least one third door is in a partially open position when the Heating, Ventilation, and Air-Conditioning unit defines a partial-recirculation air mode” (see discussion below, Specification – Page 8, lines 22-27 and FIG. 2C and 2D). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Page 6, line 5 refers to “the second door 108A” but should probably be “the second door 108B”
Page 7, lines 27-34 and Page 8, line 1 refers to FIG. 2A and discloses “In the fresh air mode…the first door 108A of the first flap 108 is positioned in the first position 112…The second door 108B can be either of the first position 112 or the third position 116…the first door 108A overlaps the second door 108B when the first door 108A and the second door 108B are in the first position 112” but in FIG. 2A the first door 108A is in the second position 114, the second door is in the second position 114, and the two overlap in the second position 114. It is unclear whether 112 and 114 in FIG. 2A have been mislabeled or whether the specification has confused the first and second positions in relation to the first and second doors. 
Page 8, lines 6-14 refers to FIG. 2B and discloses “In the recirculation air mode…the first door 108A of the at least one first flap 108 is moved to the second position10 114 … The second door 108B can be either of the first position 112 or the third position 116…” but in FIG. 2B the first door 108A is in the first position 112 (labeled in FIG. 2A) and the second door 108B is in the second position 114 (labeled in FIG. 2A). It is unclear whether 108A and 108B in FIG. 2B have been mislabeled or whether the specification has confused the first and second positions in relation to the first and second doors. 
Page 8, lines 22-27 refers to FIG. 2C and 2D and discloses “In the partial-recirculation air mode…the first door 108A is moved to the first position 112…” but in FIG. 2C and 2D the first door 108A is in the second position 114 (labeled in FIG. 2A). It is unclear whether 108A in FIG. 2C and 2D has been mislabeled or whether the specification has confused the first and second positions in relation to the first door. 
Appropriate correction is required.
Claim Objections
Claims 5, 6, 7 and 8 are objected to because of the following informalities:  
In re claims 5-7, due to the discrepancies discussed above (Specification) between the drawings and the specification, under broadest reasonable interpretation the claims will be examined in light of what is disclosed in the specification and not what is shown in the drawings. 
In re claim 5, “when the Heating, Ventilation, and Air-Conditioning unit defining a recirculation air mode” should probably read “when the Heating, Ventilation, and Air-Conditioning unit defines a recirculation air mode.” 
In re claim 6, “when the Heating, Ventilation, and Air-Conditioning unit defining a fresh air mode” should probably read “when the Heating, Ventilation, and Air-Conditioning unit defines a fresh air mode.”
In re claim 8, “wherein the first door and the second door of the at least one first flap are overlap with each other when the both first door and the second door of the at least one first flap is in the first position” should probably read “wherein the first door and the second door of the at least one first flap overlap with each other when both the first door and the second door of the at least one first flap are in the first position.” 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Haupt et al. (US 2020/0346519) in view of a second embodiment of Haupt. 
In re claim 1, Haupt discloses a Heating, Ventilation, and Air-Conditioning unit for a vehicle ([0002]) comprising: 
5a housing (FIG. 15: 212); 
a first inlet (FIG. 16: 226) provided in the housing (226 in 212) for enabling a first airflow into the housing ([0075]); 
a second inlet (227) provided in the housing (227 in 212) for enabling a second airflow into the housing ([0076]); 
at least one first flap (240, 242 and 250, 252) having a first door (240, 242) and a second door (250, 252), attached to the first 10inlet, 
wherein the first door is angularly movable with respect to the second door and adapted to move between a first position and a second position to open and close the first inlet respectively, 
wherein the second door is angularly movable with respect to the first door and adapted to move between the 15first position and a third position to open and close air passage between the first inlet and the second inlet; and inlet (FIG. 16),
wherein the first door is angularly movable (via 241) with respect to the second door (FIG. 16-21) and adapted to move between a first position (FIG. 19: position of 240, 242) and a second position (FIG. 16: position of 240, 242) to open (FIG. 19: 240, 242 opens 226) and close (FIG. 16: position where 248 meets 224) the first inlet respectively, 
wherein the second door is angularly movable (via 251) with respect to the first door (FIG. 16-21) and adapted to move between the 15first position (FIG. 19: position of 250, 252) …
at least one third door (260, 262) rotatably connected (via 261) in the second inlet (FIG. 16), 
wherein the at least one third door is movable (via 261) between a closed position (FIG. 16: position of 260, 262) where the second inlet is closed (227 closed by 260, 262) and an at least partially open position (FIG. 17: position of 260, 262) where the 20second inlet is partially open.  second inlet is partially open ([0076]; FIG. 17: 227 opened by 260, 262).
Haupt lacks:
wherein the second door is … adapted to move between the 15first position and a third position to open and close air passage between the first inlet and the second
A second embodiment of Haupt teaches an analogous housing (FIG. 10: 112) for a Heating, Ventilation, and Air-Conditioning unit for a vehicle ([0002]) with first (126) and second (124) inlets for enabling a first and second airflow into the housing (FIG. 11: arrows) with a first flap (141, 151) having a first door (140, 142) and a second door (150, 152). The first door being angularly movable (via 141) with respect to the second door and adapted to move between a first position (FIG. 11: position of 140, 142) and a second position (FIG. 10: position of 140, 142) to open (FIG. 11) and close (FIG. 10) a first inlet (126) respectively. The second door is angularly movable (via 151) with respect to the first door and adapted to move between the 15first position (FIG. 13) and a third position (FIG. 11: position of 150, 152) to open and close air passage between the first inlet and the second inlet ([0070]; FIG. 11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the second door of the first embodiment of Haupt such that it can move to a third position to open and close air passage between the first inlet and the second, as taught by the second embodiment of Haupt, because this position of the second door provides for a reduced flow cross-section into the fresh air inlet for accommodating the increasing ram air pressure while also blocking the flow of the fresh air from back-flowing into the recirculation inlet ([0070] of Haupt). 
Such a modification would yield the second door of Haupt to be “angularly movable with respect to the first door and adapted to move between the 15first position and a third position to open and close air passage between the first inlet and the second inlet.”
In re claim 2, Haupt discloses wherein the first door and the second door are barrel doors ([0078]) that have a same axis of rotation ([0077]).  
In re claim 4, Haupt discloses wherein the movement of the at least one third door is based on humidity level of passenger's 30cabin of the vehicle ([0081]; [0088]).  
In re claim 5, Haupt discloses wherein the first door of the at least one first flap is in the second position (FIG. 26: position of 240, 242) and the at least one 10third door is in the open position (position of 260, 262) when the Heating, Ventilation, and Air-Conditioning unit defines a recirculation air mode ([0091]).
In re claim 6, Haupt discloses wherein 5the first door of the at least one first flap is in the first position (FIG. 19: position of 240, 242) and the at last one third door is in the closed position (position of 260, 262) when the Heating, Ventilation, and Air-Conditioning unit defines a fresh air mode ([0083]).  
In re claim 7, Haupt discloses wherein 10the first door of at least one first flap is in the first position (FIG. 18: position of 240, 242), the second door of the at least one first flap is in a position (position of 250, 252) and the at least one third door is in a partially open position (position of 260, 262) when the Heating, Ventilation, and Air-Conditioning unit defines a partial-recirculation air mode ([0081]).  
Haupt lacks:
…the second door of the at least one first flap is in the third position
A second embodiment of Haupt for an analogous Heating, Ventilation, and Air-Conditioning unit for a vehicle ([0002]) teaches wherein 10the first door (FIG. 11: 140, 142) of at least one first flap (141, 151) is in the first position (FIG. 11: position of 140, 142), the second door (150, 152) of the at least one first flap is in the third position (FIG. 11: position of 150, 152) and the second inlet is partially open when the Heating, Ventilation, and Air-Conditioning unit defines a partial-recirculation air mode ([0070]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the second door of Haupt such that it can be angularly movable to a third position for a partial-recirculation air mode, as taught by the second embodiment of Haupt, because this position of the second door provides for a reduced flow cross-section into the fresh air inlet for accommodating the increasing ram air pressure while also blocking the flow of the fresh air from back-flowing into the recirculation inlet ([0070] of Haupt). 
Such a modification yields “wherein 10the first door of at least one first flap is in the first position, the second door of the at least one first flap is in the third position and the at least one third door is in a partially open position when the Heating, Ventilation, and Air-Conditioning unit defines a partial-recirculation air mode.”
In re claim 8,15 Haupt discloses wherein the first door and the second door of the at least one first flap overlap (FIG. 19: 250, 252 and 240, 242 overlap) with each other when both the first door and the second door of the at least one first flap are in the first position (position of 250, 252 and 240, 242).  
In re claim 10, Haupt discloses wherein 25the second inlet is juxtaposed to the first inlet (FIG. 16: 227 is juxtaposed to 226).  
In re claim 11, Haupt discloses a blower (FIG. 16: 229) adapted to receive air from at least one of the first inlet and the second inlet ([0005]).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Haupt et al. (US 2020/0346519) in view of Clemence et al. (US 2014/0065943).
In re claim 325, Haupt lacks: wherein the at least one third door is a butterfly door.  Clemence teaches an analogous door (FIG. 2: 72) for a second inlet (38), which is a recirculation air inlet ([0024]), wherein the door is a butterfly door ([0032]).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the third door of Haupt such that it is a butterfly door, as taught by Clemence, because this type of door can be moved between a fresh air mode, a recirculating air mode, and a partial recirculation mode (Abstract of Clemence).

Claims 9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Haupt et al. (US 2020/0346519) in view of a second embodiment of Haupt in further view of Hirata (US 2019/0061469). 
In re claim 9,20 Haupt lacks:
wherein the angular movement of the at least one first flap is based on a temperature of the atmospheric air. 
Hirata teaches an analogous Heating, Ventilation, and Air-Conditioning unit for a vehicle ([0025]) with a housing (FIG. 1: 1), a first inlet (FIG. 2: 201) for enabling a first airflow into the housing ([0033]), a second inlet (202) for enabling a second airflow into the housing ([0033]), and a first flap (23) for controlling the first airflow into the housing ([0036]) and another door (24) for controlling the second airflow into the housing ([0036])). Wherein first flap is angularly moveable ([0036]; [0043]; 23 is controlled via 31 of 30) based on a temperature of the atmospheric air ([0047-0051]; via 102). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the HVAC unit of Haupt such that it includes a temperature sensor for sensing the temperature of the atmospheric air to control the angular movement of the first flap, as taught by Hirata, because this would allow the HVAC unit to set different air intake modes based on a heat load, determined based on the outside-air temperature, in air conditioning for the vehicle compartment ([0051] of Hirata). 
Such a modification yields “wherein the angular movement of the at least one first flap is based on a temperature of the atmospheric air.”
In re claim 12, Haupt discloses a vehicle ([0002]) comprising: 
a Heating, Ventilation, and Air-Conditioning (HVAC) unit ([0002]) comprising: 
a housing (FIG. 15: 212); 
a first inlet (FIG. 16: 226) provided in the housing (226 in 212) for enabling a first airflow into the housing ([0075]); 
a second inlet (227) provided in the housing (227 in 212) for enabling a second airflow into the housing ([0076]); 
at least one first flap (240, 242 and 250, 252) having a first door (240, 242) and a second door (250, 252), attached to the first 10inlet, 
wherein the first door is angularly movable with respect to the second door and adapted to move between a first position and a second position to open and close the first inlet respectively, 
wherein the second door is angularly movable with respect to the first door and adapted to move between the 15first position and a third position to open and close air passage between the first inlet and the second inlet; and inlet (FIG. 16),
wherein the first door is angularly movable (via 241) with respect to the second door (FIG. 16-21) and adapted to move between a first position (FIG. 19: position of 240, 242) and a second position (FIG. 16: position of 240, 242) to open (FIG. 19: 240, 242 opens 226) and close (FIG. 16: position where 248 meets 224) the first inlet respectively, 
wherein the second door is angularly movable (via 251) with respect to the first door (FIG. 16-21) and adapted to move between the 15first position (FIG. 19: position of 250, 252) …
at least one third door (260, 262) rotatably connected (via 261) in the second inlet (FIG. 16), 
wherein the at least one third door is movable (via 261) between a closed position (FIG. 16: position of 260, 262) where the second inlet is closed (227 closed by 260, 262) and an at least partially open position (FIG. 17: position of 260, 262) where the 20second inlet is partially open.  second inlet is partially open ([0076]; FIG. 17: 227 opened by 260, 262).
Haupt lacks:
wherein the second door is … adapted to move between the 15first position and a third position to open and close air passage between the first inlet and the second
a humidity sensor adapted to measure humidity level of the vehicle compartment
a temperature sensor adapted to measure temperature of the atmospheric air.  
A second embodiment of Haupt teaches an analogous housing (FIG. 10: 112) for a Heating, Ventilation, and Air-Conditioning unit for a vehicle ([0002]) with first (126) and second (124) inlets for enabling a first and second airflow into the housing (FIG. 11: arrows) with a first flap (141, 151) having a first door (140, 142) and a second door (150, 152). The first door being angularly movable (via 141) with respect to the second door and adapted to move between a first position (FIG. 11: position of 140, 142) and a second position (FIG. 10: position of 140, 142) to open (FIG. 11) and close (FIG. 10) a first inlet (126) respectively. The second door is angularly movable (via 151) with respect to the first door and adapted to move between the 15first position (FIG. 13) and a third position (FIG. 11: position of 150, 152) to open and close air passage between the first inlet and the second inlet ([0070]; FIG. 11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the second door of the first embodiment of Haupt such that it can move to a third position to open and close air passage between the first inlet and the second, as taught by the second embodiment of Haupt, because this position of the second door provides for a reduced flow cross-section into the fresh air inlet for accommodating the increasing ram air pressure while also blocking the flow of the fresh air from back-flowing into the recirculation inlet ([0070] of Haupt). 
Such a modification would yield the second door of Haupt to be “angularly movable with respect to the first door and adapted to move between the 15first position and a third position to open and close air passage between the first inlet and the second inlet.”
Additionally, Hirata teaches an analogous Heating, Ventilation, and Air-Conditioning unit for a vehicle ([0025]) with a housing (FIG. 1: 1), a first inlet (FIG. 2: 201) for enabling a first airflow into the housing ([0033]), a second inlet (202) for enabling a second airflow into the housing ([0033]), and a first flap (23) for controlling the first airflow into the housing ([0036]) and another door (24) for controlling the second airflow into the housing ([0036])). A controller (10) is used to control the first flap and other door to set different air intake modes ([0050-0051]), which include a fresh air mode (FIG. 4), a recirculation mode (FIG. 5), and partial-recirculation mode (FIG. 6). To do this, the controller receives control signals from an outside-air sensor (102) and a humidity sensor (104). The outside-air sensor is configured to detect an outside-air temperature ([0047]) and the humidity sensor is configured to detect a relative humidity in the vehicle compartment ([0047]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the HVAC unit of Haupt such that it includes a humidity sensor adapted to measure humidity level of the vehicle compartment and a temperature sensor adapted to measure temperature of the atmospheric air, as taught by Hirata, because both of these sensors can be used to determine a heat load in air conditioning for the vehicle compartment in order to set the different air intake modes ([0051] of Hirata). 
Such a modification would yield the HVAC unit of Haupt to comprise “a humidity sensor adapted to measure humidity level of the vehicle compartment” and “a temperature sensor adapted to measure temperature of the atmospheric air.”
In re claim 13, Haupt discloses an electronic control unit 20(ECU) adapted to receive the humidity … and dynamically control the at least one first flap and the at least one third door.
Haupt lacks:
an electronic control unit 20(ECU) adapted to receive the humidity and temperature from the respective humidity sensor and temperature sensor and dynamically control the at least one first flap and the at least one third door
Hirata teaches an analogous HVAC unit with a controller (10) adapted to receive the humidity ([0047]) and temperature ([0047]) from the respective humidity sensor (104) and temperature sensor (102) and dynamically control the at least one first flap and the at least one third door ([0050]; via 31 and 32 of 30) based on set air intake modes (FIG. 4-6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ECU of Haupt such that it receives the humidity and temperature from the respective humidity sensor and temperature sensor to dynamically control the at least one first flap and the at least one third door, as taught by Hirata, because both of these sensors can be used as control signals to selectively set the different air intake modes by the ECU ([0051] of Hirata). 
Such a modification would yield the ECU of Haupt “adapted to receive the humidity and temperature from the respective humidity sensor and temperature sensor and dynamically control the at least one first flap and the at least one third door.” 
Conclusion
See PTO-892: Notice of References Cited.
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY MARIE KOPP whose telephone number is (571) 272-6509. The examiner can normally be reached M-F 7:30am-5:00pm. First Friday off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY MARIE KOPP/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762